IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 21 MAP 2017
                                            :
                   Appellee                 :   Appeal from the Order of the Superior
                                            :   Court dated July 22, 2016,
                                            :   reconsideration denied October 3, 2016,
            v.                              :   at No. 1399 MDA 2015 Affirming the
                                            :   Judgment of Sentence of the Court of
                                            :   Common Pleas of Lancaster County,
STEVEN BLAINE SNYDER,                       :   Criminal Division, at Nos. CP-36-CR-
                                            :   0001610-2014 & CP-36-CR-0005397-
                   Appellant                :   2014 dated May 11, 2015.


                                       ORDER



PER CURIAM                                            DECIDED: October 16, 2017

      AND NOW, this 16th day of October, 2017, the Joint Application for Summary

Disposition Pursuant to Pennsylvania Rule of Appellate Procedure 123 is GRANTED.

Based upon the agreement of the parties, it is hereby ORDERED as follows:

      1. The Order of the Superior Court issued on July 22, 2016, at 1399 MDA

      2015, is VACATED;

      2. The judgment of sentence of the Court of Common Pleas of Lancaster

      County is VACATED in its entirety; and

      3. The matter is REMANDED to the Court of Common Pleas of Lancaster

      County for resentencing. At resentencing, both Driving Under Suspension

      charges (75 Pa.C.S. § 1543(b)(1.1)) shall be treated as first offenses, with

      summary grading and a maximum penalty of 90 (ninety) days

      incarceration. Resentencing shall take place within fifteen (15) days of the
      date of this order, regardless of whether the certified record has been

      returned to the Court of Common Pleas of Lancaster County.



      This relief is conferred based upon the consent of the parties, who have agreed

that Appellant is entitled to be resentenced. This order is not to be construed as an

expression on the merits by this Court.

      Justice Mundy did not participate in the consideration or decision of this matter.




                                   [21 MAP 2017] - 2